
	
		I
		112th CONGRESS
		1st Session
		H. R. 1183
		IN THE HOUSE OF REPRESENTATIVES
		
			March 17, 2011
			Mr. Herger (for
			 himself and Mr. Matheson) introduced
			 the following bill; which was referred to the
			 Committee on the
			 Judiciary
		
		A BILL
		To amend title 18, United States Code, to prohibit the
		  use of interstate commerce for suicide promotion.
	
	
		1.Short titleThis Act may be cited as the
			 Suzanne Gonzales Suicide Prevention
			 Act of 2011.
		2.Prohibition on
			 the use of Interstate commerce for suicide promotion
			(a)In
			 generalChapter 51 of title 18, United States Code, is amended by
			 inserting after section 1122 the following:
				
					1123.Interstate
				suicide promotion
						(a)Whoever knowingly
				uses any facility of interstate or foreign commerce with intent—
							(1)to teach a
				particular person how to commit suicide, knowing that the person so taught is
				likely to use that teaching to commit suicide; or
							(2)to provide a
				particular person with material support or resources to help such person commit
				suicide, knowing that the person is likely to use the support to commit
				suicide;
							shall be
				fined under this title or imprisoned not more than 5 years, or both, but if the
				death of any person is caused by the offense, the term of imprisonment that may
				be imposed for the offense is any term of years or for life.(b)As used in this
				section—
							(1)the term
				teach a particular person how to commit suicide means supplying
				information, that is not generally known, to a particular person who the
				provider knows is contemplating suicide, with the intent of making that
				person’s suicide attempt easier to accomplish or more likely to succeed;
							(2)the term material support with
				respect to helping a person commit suicide means any property, tangible or
				intangible, or service that is reasonably capable of substantially assisting a
				person to commit suicide, with the intent of making that person’s suicide
				attempt easier to accomplish or more likely to succeed; and
							(3)the term
				State includes the District of Columbia and any other
				commonwealth, territory, or possession of the United States.
							(c)Nothing in this
				section—
							(1)supersedes the
				authority of a State to enact laws relating to suicide or assistance to suicide
				within its territory; or
							(2)prohibits the use
				of a facility of interstate or foreign commerce to supply information or
				material support to a recipient acting in accordance with the law of the State
				in which the recipient
				resides.
							.
			(b)Clerical
			 amendmentThe table of sections at the beginning of chapter 51 of
			 title 18, United States Code, is amended by inserting after the item relating
			 to section 1122 the following new item:
				
					
						1123. Interstate suicide
				promotion.
					
					.
			
